DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Applicants are reminded of their duty of disclosure.  MPEP §2001.  This includes submitting information that was cited during copending and related applications, including the parent PCT application.  Documents cited during the PCT application are not automatically incorporated into the prosecution history of this application.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 8-11 and 13-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arnold (US 2013/0241309).  Arnold was cited as an X-reference against identical claims in the parent PCT application.  The Applicants have filed this continuation-in-part application without any comments to indicate why the findings of the PCT office should not be applied to the pending claims.
With respect to claim 1, Arnold discloses a wireless power transfer system (fig 3, 6; par 24-29, 53, 61-62 and 72-73), comprising: 
a transmitter (33) that generates a time-varying magnetic field; and 

a planar suspension (the springs or a cantilever, as per par 29, holding the magnet in place); and 
at least one magnet (labeled “magnet” in figure 6A and shown as a plurality in figure 6B), wherein a shape of the planar suspension is tuned to cause oscillation of the at least one magnet at a resonance frequency based on a frequency of the time-varying magnetic field (par 24, 27, 53, 62), and 
wherein the oscillation of the at least one magnet generates electrical energy in the receiver (par 24, 28, 53, 62).  
With respect to claim 2, Arnold discloses the receiver further comprises a receiver coil (“coil and wiring” shown in fig 6), and the oscillation of the at least one magnet induces electrical energy in the receiver coil (par 24, 27, 53, 62).  
With respect to claim 3, it is inherent that Arnold figure 6 magnet has a “direction of magnetization”.  It is also inherent that, by changing the incoming direction of the magnetic field, different physical and magnetic forces will act on the magnet.  This includes a “torsional oscillation” (where torsion means a twisting force around an axis) about an axis.  
This torsional oscillation can be realized by moving the transmitter relative to the receiver (to change the orientation of the magnetic field).  This movement is not a modification of the reference, as all structure remains as originally disclosed.  Picking up 
With respect to claim 4, Arnold discloses the planar suspension further comprises piezoelectric material (par 29), and wherein the oscillation of the at least one magnet produces electrical energy using the piezoelectric material (par 29).  
With respect to claims 8 and 11, Arnold discloses the wireless power receiver, as discussed above in the art rejections of claims 1 and 4, respectively. 
With respect to claim 9, Arnold discloses a magnet alignment structure secures the at least one magnet to a platform of the planar suspension structure using at least one of mechanical interference, glue, and epoxy (fig 11B; par 102).  
With respect to claim 10, Arnold discloses the planar suspension structure (see fig 6A) comprises a frame (outer edge of the circuit board), a platform (the circuit board), and a tuned suspension (the “internal metal layer” that holds the magnet in place), wherein the frame, the platform, and the tuned suspension aligned in a plane (the plane is shown in fig 6A).  
With respect to claims 13-14, Arnold inherently discloses the structure necessary to create the torsional oscillation about an axis and a translational oscillation, as discussed above in the art rejection of claim 3. 
With respect to claim 15, Arnold discloses the planar suspension structure comprises at least one of silicon (par 72, circuit boards are commonly made from silicon; see also claim 16), steel, stainless steel, spring steel, and titanium.  

Additionally, for claim 19, this claim uses slightly different wording than claim 10, as it replaces “tuned suspension” with “planar suspension”.  The same Arnold component (the “internal metal layer” that physically supports the magnet) anticipates this limitation (even with the name change).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Arnold in view of Ramkumar (US 2013/0192349).
With respect to claim 5, Arnold discloses the planar suspension, but does not expressly disclose it has a serpentine shape.  Ramkumar discloses a planar structure that supports an oscillating component (fig 4A), wherein the shape of the planar suspension is a serpentine shape (see arms labeled as “2” and “4”).  

With respect to claim 6, the ability to apply the proper magnetic field to create a torsional oscillation about an axis has been addressed above in the art rejection of claim 3.  Arnold also discloses four supporting members (see fig 6A).  Any one of them that is parallel to this axis can be interpreted as the “longest member” (Arnold is modified by Ramkumar to make these four supporting member be serpentine.  
With respect to claim 7, for the same reasons as discussed above in the art rejection of claim 3, the Arnold transmitter and receiver can obviously be placed in such a relationship as to cause a translational oscillation orthogonal to the axis.  The ability to change the direction of the incoming magnetic field is not a structural modification. 
With respect to claim 12, the Ramkumar planar structure is interpreted as being “a meander suspension”.  The terms “meander” and “serpentine” are synonymous and thus claim 12 is rejected for the same reasons as is claim 5.  The references are analogous, as discussed above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADI AMRANY whose telephone number is (571)272-0415. The examiner can normally be reached Monday - Friday, 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722800 x36. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADI AMRANY/Primary Examiner, Art Unit 2836